Citation Nr: 1212710	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  09-43 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES


1.	Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.	Entitlement to service connection for hepatitis C, to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against a finding that hepatitis C is related to service, or is attributable to Agent Orange exposure.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active military service and it is not the result of exposure to Agent Orange.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in December 2007.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

A VA examination was not provided for the Veteran's claim of hepatitis C, and, as discussed below, the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  There is no competent evidence of record to support a finding that the Veteran's hepatitis C is related to service.  The Veteran himself has provided statements that his hepatitis C is related to service, however as he is not competent to provide evidence of a diagnosis or etiology of a condition, the record is silent for a nexus between the Veteran's current disabilities and his active service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The Veteran has not satisfied all the elements of McLendon; therefore, VA is not required to provide him with a VA examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

A presumption exists for certain diseases associated with exposure to herbicide agents, which may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include AL amyloidosis, chloracne or other acne form disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcoma other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma.




Presumption of Herbicide Exposure Analysis

Service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, it must be shown that the Veteran served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have been diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).  

Service in Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313(a) (2011).  In other words, the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

The Veteran has confirmed service in Vietnam during the Vietnam War era from September 17, 1968 to September 16, 1969 and is therefore presumed to have been exposed to herbicide agents.  Hepatitis C, however, is not on the list of diseases associated with herbicide agents and, therefore, the presumption is inapplicable here.  See 38 C.F.R. § 3.309(e).  Service connection on the basis of presumptive exposure to herbicide agents, including Agent Orange, is therefore not warranted.

While service connection may not be granted on a presumptive basis for hepatitis C, the Veteran is not precluded from establishing service connection with evidence that this disability was incurred during service or are otherwise related to service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Direct Service Connection Analysis

To prevail on the issue of service connection, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

On his July 2009 Notice of Disagreement, the Veteran alleged his hepatitis C was the result of in-service inoculations.  The Veteran contends that he received his inoculations by an air gun and was exposed to other people's blood during this process as multiple service members received inoculations using the same air gun.

A VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, June 29, 2004) discussed hepatitis C and included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  The letter further reported that although it was "biologically plausible" that hepatitis C could be transmitted through an air gun, there were no documented cases of transmission of hepatitis C by an air gun, and there was no scientific evidence to prove transmission could occur this way. 

The Veteran was afforded medical evaluations at entrance to and separation from service, in March 1968 and November 1969, respectively.  At the entrance examination there were no complaints or diagnosis of hepatitis C.  At the November 1969 separation examination the examiner did not report that the Veteran had hepatitis C and ultimately found him qualified for separation.  The only risk factor for hepatitis C which the Veteran has identified while in-service is the air gun inoculation.  However, the records are devoid of any complaints, diagnoses, or treatments consistent with the Veteran's claim that he incurred hepatitis C inservice.  

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.

The Veteran filed a claim of service connection for chest pains in March 1970, but he did not report hepatitis C at this time.  The Veteran was given a VA examination in March 1970, 4 months after separation from service, and the examiner did not diagnose the Veteran with hepatitis C at that time.  
There is no evidence of record to indicate the Veteran was diagnosed with hepatitis C until a VA record dated January 2003, approximately 34 years following separation from service.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  

Post-service, the Board notes that the Veteran was diagnosed with hepatitis C in approximately 2003.  See January 2003 VA treatment record.  After reviewing the Veteran's post-service medical records, there is no opinion which provides an etiological link between the Veteran's currently diagnosed hepatitis C and service.  

The Board observes that the Veteran has consistently been diagnosed with hepatitis C at the St. Louis VA Medical Center.  See e.g., May 2003 and November 2010 VA treatment records.  However, there is no medical opinion that the Veteran's hepatitis C began in-service or is otherwise related to service.  Furthermore, the Veteran received a VA examination in March 1970 and there is no diagnosis of hepatitis C, nor did the Veteran report that he had been diagnosed or hospitalized with hepatitis C post-service.  

The Board acknowledges the Veteran has indicated he suffers from hepatitis C as a result of in-service inoculations.  The Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, as a layperson, the Veteran has no competence to give a medical opinion on the diagnosis or etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
In sum, the Board finds that there is no evidence of hepatitis C during active service.  The threshold question is whether there is sufficient evidence to establish an etiological link between the Veteran's current diagnosis of hepatitis C and his active service.  The Board finds that the preponderance of the evidence is against the Veteran's claim.  The Veteran has produced no competent medical evidence or medical opinion in support of his claim that his hepatitis C is the result of an in-service inoculation or has any other etiological relationship to his active service.  

The Board concludes service connection must be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim for service connection for hepatitis C is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.


REMAND

The Veteran has claimed that he suffers from PTSD as a result of fear of enemy attacks while he was stationed in Vietnam.  See July 2009 Notice of Disagreement.  His military occupational specialty indicates he worked in equipment storage.  He did not receive any decorations indicative of combat service.  He is, however, in receipt of the Vietnam Service Medal which signifies that he served in a location that would be exposed to hostile military activity.  In a June 2008 stressor statement the Veteran reported being on guard, at a different part of the base, when his base hospital was attacked.  The Board observes that there is verification of a base hospital attack in the Veteran's personnel file.  In his June 2008 statement he also reported watching a jet attempt to take off and instead going off the runway and crashing, killing the pilot.  The Veteran also stated that he lost friends who also served in Vietnam.  Finally in his July 2009 Notice of Disagreement he stated that simply by serving in Vietnam he was in fear for his life.  

Although the January 2009 VA examiner did not diagnose the Veteran with PTSD, the Veteran has been diagnosed with PTSD on numerous occasions throughout the appeal period.  See e.g., October 2010 and February 2011 VA treatment records noting past medical history of PTSD and January 2009 VA examination report noting diagnosis of PTSD in April 2008.  

As noted, the regulations regarding service connection for PTSD were recently amended to provide that if a stressor claimed by a Veteran is related to the Veteran's 'fear of hostile military or terrorist activity' and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, 'fear of hostile military or terrorist activity' means that the veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) (2011).  The RO should apply this new regulation to the instant claim.

The Veteran should be afforded a new VA examination so that the examiner can give an opinion as to whether the Veteran suffers from PTSD due to a claimed stressor, if any, or due to fear of hostile military or terrorist activity.

Also, the Board observes that during his January 2009 VA examination the Veteran reported that he had been treated by Dr. P.O., a VA psychiatrist, beginning in April 2008.  These records are not in the claims file.  The Board finds that on remand, the AOJ should ensure that all outstanding records from any VA treatment facility have been obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain all of the Veteran's outstanding VA treatment records pertaining to treatment for psychiatric conditions from Dr. P.O. (from April 2008 onward) and all outstanding VA treatment records particularly from  March 2011 through the present.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C.A.§ 5103A(b)(2) (West 2002).

2.	Schedule the Veteran for a VA psychiatric examination to determine if the Veteran suffers from PTSD. The claims file, including a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  The examiner should utilize the DSM-IV in arriving at any diagnoses and should explain whether and how each of the diagnostic criteria is or is not satisfied.  After reviewing the record and examining the Veteran, in addition to the other information provided in the examination report, the examiner should specifically state whether or not the Veteran has PTSD and whether the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity.

	It would be helpful if the examiner would use the following language, as may be appropriate: 'more likely than not' (meaning likelihood greater than 50%), 'at least as likely as not' (meaning likelihood of at least 50%), or 'less likely than not' or 'unlikely' (meaning that there is less than 50% likelihood).  The term 'at least as likely as not' does not mean 'within the realm of medical possibility.'  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

	The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

3.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim.  If the benefit sought on appeal is not granted, the appellant should be furnished with a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  The RO should, in the SSOC, cite to and apply the latest version of 38 C.F.R. § 3.304(f) (amended effective July 13, 2010).  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


